Title: William Cherry’s Account of Expenses, with Jefferson’s Certification, 5 April 1781
From: Cherry, William,Jefferson, Thomas
To: 




1781
Richmond



Dr. Capt. Cherry
To Richd. Hogg


April




 3rd.
To Supper 50 Dollars. lodgn. 10.
  60


 4
To Breakfast 50 Dinner &c 90
 140



To Beer 30
  30


 5
To lodg. 10. horse 50 dram 10
  70



To Breakfast 50 dinner &c 90
 140




 440 Dolls




£132



W Bowler



In Council Apr. 5. [1781]
Capt. Cherry has been detained here a day on requisition of the Executive and promise to pay his expences while detained.
Th: Jefferson

